Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page11of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13755
                                                                          3296



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION



   SOLAS OLED LTD.,

     Plaintiff,                           Civil Action No. 2:19-cv-152-JRG

          v.

   SAMSUNG DISPLAY CO., LTD., SAMSUNG
   ELECTRONICS CO., LTD., AND SAMSUNG
   ELECTRONICS AMERICA, INC.,

     Defendants.




       SAMSUNG DISPLAY CO., LTD., SAMSUNG ELECTRONICS CO., LTD.,
      AND SAMSUNG ELECTRONICS AMERICA, INC.’S MOTION TO STRIKE
     PORTIONS OF PLAINTIFF’S AMENDED INFRINGEMENT CONTENTIONS
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page22of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13756
                                                                          3297



                                                       Table of Contents

 I.     INTRODUCTION .............................................................................................................. 1

 II.    FACTUAL BACKGROUND ............................................................................................. 2

 III.   LEGAL STANDARD......................................................................................................... 5

 IV.    ARGUMENT ...................................................................................................................... 7

        A.        Solas failed to move for leave to amend its contentions, as required, and
                  Solas cannot show good cause for adding these products so late in the
                  case. ......................................................................................................................... 7

        B.        Solas failed to disclose infringement theories for the majority of accused
                  products—either by charting them under P.R. 3-1(c) or by articulating a
                  theory of representativeness. ................................................................................... 9

 V.     CONCLUSION ................................................................................................................. 13
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page33of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13757
                                                                          3298



 I.     INTRODUCTION

        On May 17, 2020, just two weeks before the close of fact discovery, Plaintiff Solas OLED

 Ltd. (“Solas”) served second amended infringement contentions that violate the Local Patent Rules

 in two respects and should be stricken. First, without leave of Court, Solas introduced a contention

 for the first time that six additional Samsung Galaxy products infringe U.S. Patent No. 7,446,338

 (“the ’338 patent”). These products are not new products. Each was released years before this

 litigation began. In fact, Solas had previously accused them of infringing a different, unrelated

 patent, in Solas’s original infringement contentions. Yet Solas had never—until two weeks before

 the close of fact discovery and the deadline for opening expert reports—contended that they

 infringe the ’338 patent.

        Second, Solas’s second amended infringement contentions fail to provide any articulated

 infringement theories with respect to most of the accused products. Solas asserts infringement of

 three different patents, and as to each Solas has accused at least eighteen distinct products. Despite

 differences among the products, however, Solas has provided only one claim chart for each

 patent—as to only one single product. For the remaining seventeen (or more) accused products

 for each asserted patent, Solas provided no disclosure of its infringement theory or theories.

 Despite Defendants’ repeated requests for disclosure of the factual basis for Solas’s contentions as

 to these other products, Solas provided neither claim charts nor any alternative disclosure of its

 infringement theory (such as an explanation regarding representativeness).

        Solas’s second amended contentions made untimely accusations against certain products

 without leave of Court, and provide no notice regarding numerous accused products and theories.

 The Court should strike these deficient portions of Solas’s contentions.




                                                   1
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page44of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13758
                                                                          3299



 II.    FACTUAL BACKGROUND

        Solas served its Disclosure of Asserted Claims and Infringement Contentions pursuant to

 Local Patent Rule 3-1 (Exhibit 1) on October 7, 2019. Solas’s contentions accused sixteen

 different Samsung Galaxy models and five third-party devices of infringing the ’450 patent,

 thirteen Samsung Galaxy models and ten third-party devices (from Apple, Google, Dell, and Sony)

 of infringing the ’338 patent, and fifteen Samsung Galaxy models of infringing the ’311 patent.

 Ex. 1 at 2-5.

        Solas’s contentions included a single claim chart exhibit for each asserted patent, which

 addressed a single accused product. For each claim element, the claim charts included boilerplate

 language stating that the “Accused Instrumentalities comprise” the respective claim element. In

 the claim chart for the ’450 patent, Solas analyzed the Samsung Galaxy S8 against the majority of

 the claim elements, and no analysis of any accused product for claims 12 and 13. In the claim

 chart for the ’338 patent, Solas analyzed the Samsung Galaxy S8 against the majority of the claim

 elements, but provided no analysis of any accused product for claim 9. In the claim charts for the

 ’311 patent, Solas analyzed the Samsung Galaxy S9 against the claim elements. No other accused

 product was addressed in the charts, nor did Solas make any allegation in its contentions that the

 Galaxy S8 was representative of the other products accused of infringing the ’450 or ’338 patents,

 or that the Galaxy S9 was representative of the other products accused of infringing the ’311 patent.

        Early in fact discovery Defendants raised the issue of the infringement contentions’ failure

 to disclose Solas’s infringement theories for all accused products and asked Solas to remedy this

 defect, pointing out that Solas neither provided claim charts for the other products nor showed how

 the charted products could be representative of the uncharted products. On a meet and confer on

 February 7, 2020, counsel for Defendants requested that Solas promptly supplement its

 infringement contentions to include, among other things, claim charts disclosing its theories for
                                                  2
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page55of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13759
                                                                          3300



 each of the different accused products, observing that Solas had by then received production of

 detailed technical documents concerning the products. See Exhibit 2 (January 7, 2020 email

 thread) at 19-21.

        On February 14, 2020, Solas agreed to amend its contentions within two weeks. Id. at 17-

 18. But Solas failed to carry through on its commitment. Having not received amended

 contentions, Defendants contacted counsel for Solas on March 4, 2020 to again request that Solas

 amend its deficient contentions. Id. at 15-17. When Defendants received no response, they

 reached out again on March 9, 2020. Id. at 14.

        On March 12, 2020, Solas served (without requesting leave to do so) a First Amended

 Disclosure of Asserted Claims and Infringement Contentions (Exhibit 3). The first amended

 contentions dropped accusations against certain third-party products and added accusations for

 four new Samsung Electronics products (the Samsung Galaxy S20, S20+, S20 Ultra, and Z Flip).

 See Ex. 3 at 2-5. Solas amended its claim chart on the ’450 patent to add an analysis of dependent

 claims 12 and 13, in which it discussed the Galaxy S6 and S7 only. Ex. 3 at 27-29. Solas also

 amended its claim chart on the ’338 patent to add analysis of claim 9, discussing only the Galaxy

 S8. Ex. 3 at 60. Defendants notified Solas the following day that the amended contentions did not

 cure the deficiencies Defendants had previously identified. Ex. 2 at 12-13. Despite having

 received production of Defendants’ technical documents over two months earlier, Solas stated it

 would only agree to supplement its infringement contentions within two weeks of Defendants’

 response to Solas’s interrogatory regarding certain files (called GDS files). See id. A week later,

 Solas served an amended claim chart for the ’450 patent (Exhibit 4), making changes only to the

 discussion of dependent claim 12 (which Solas subsequently dropped) and no other changes. Ex.

 4 at 14-18.



                                                  3
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page66of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13760
                                                                          3301



        The Court issued its Claim Construction Memorandum and Order on April 17, 2020. Dkt.

 99. Following that decision, Defendants again raised the persistent deficiencies in Solas’s

 infringement contentions on an April 29 meet-and-confer call, and Solas agreed to provide

 supplemental infringement contentions by May 1 (two days later). See Ex. 2 at 2. Solas failed to

 do so, however. Defendants sent an email on May 6, 2020, requesting that Solas immediately

 provide the promised supplemental contentions. Id. at 1. Solas did not respond.

        On May 15, 2020, just over two weeks before the close of fact discovery, Solas served

 (again without requesting leave) an amended claim chart for the ’311 patent (Exhibit 5). Though

 served within 30 days of the Court’s claim construction Order, the amended chart included no new

 analysis based on the claim construction ruling. Rather, it only added string citations to Defendants

 document production pointing to design documents for some, but not all, of the accused products,

 with no further explanation. See, e.g., Ex. 5 at 2.

        Two days later, on May 17, Solas served a Second Amended Disclosure of Asserted Claims

 and Infringement Contentions (Exhibit 6) and a second amended claim chart for the ’338 patent

 (Exhibit 7). The chart for the ’338 patent addressed one aspect of the Court’s claim construction

 Order (the construction of “write current”) and, like the May 15, 2020 amended claim chart for the

 ’311 patent, included bare string citations to Defendants’ document production with no analysis.

 In addition, the Second Amended Disclosure of Asserted Claims and Infringement Contentions

 made for the first time accusations of infringement of the ’338 patent by six Samsung Galaxy

 models that had never been previously accused of infringing that patent: the Samsung Galaxy S5,

 the Samsung Galaxy S6 Edge+, the Samsung Galaxy Note 3, Samsung Galaxy Note 4, Samsung

 Galaxy Note Edge, and the Samsung Galaxy Note 5. Ex. 6 at 3. Solas did not seek leave of the

 Court to accuse additional products of infringement, did not provide any claim charts for the



                                                   4
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page77of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13761
                                                                          3302



 products, and did not disclose how they allegedly infringe or why they had not been previously

 accused given that they were all released years before this case began. The Second Amended

 Disclosure of Asserted Claims and Infringement Contentions also included several patent claims

 and accused products that Solas had previously represented it would no longer be pursuing.

        Defendants sent an email to Solas on May 22, 2020, outlining the deficiencies in Solas’s

 Second Amended Disclosure of Asserted Claims and Infringement Contentions, requesting that

 Solas withdraw the amended contentions and that Solas meet and confer with Defendants

 regarding the contentions. Exhibit 8 (May 22, 2020 email thread) at 3-5. Solas informed

 Defendants that the previously withdrawn products and claims were unintentionally included and

 no longer at issue, but did not respond regarding the other substantive deficiencies repeatedly

 pointed out by Defendants. Id. at 3. Defendants again raised these issues on a meet-and-confer

 call on June 1, the final day of discovery. On June 2, after Solas had served its expert report on

 infringement and fact discovery had closed, Solas sent an email expressing that it believed its

 contentions were sufficient, despite the deficiencies repeatedly identified by Defendants. Id. at 1.

        Finally, in an attempt to narrow the disputes to be brought before the Court, the parties had

 an additional meet-and-confer call on June 17, 2020 regarding certain language in the infringement

 contentions purporting to reserve the right to raise arguments under the doctrine of equivalents for

 any element of any asserted claim that Defendants contend is not literally present in the accused

 products. The parties were able to reach agreement on this dispute.

 III.   LEGAL STANDARD

        This District’s Patent Rules are designed to further the goal of “full and open discovery”

 to secure the “just, speedy, and inexpensive determination of every action.” Finisar Corp. v.

 DirecTV Group, Inc., 424 F. Supp. 2d 896, 898 (E.D. Tex. 2006). They also serve to “provide all

 parties with adequate notice and information with which to litigate their cases.” Thomas Swan &
                                                  5
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page88of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13762
                                                                          3303



 Co. v. Finisar Corp., No. 2:13-cv-178, 2014 WL 12599221, at *1 (E.D. Tex. Apr. 16, 2014). “It

 is not permissible for a plaintiff to essentially revamp its case in order to maintain plausible

 infringement reads. In fact, the Patent Rules are intended to prevent such an approach. This is

 accomplished by requiring specificity and crystallization of the disputes early in the case and

 strictly limiting the ability of parties to change their theories of the case mid-stream.” Implicit,

 LLC v. Huawei Techs. USA, Inc., No. 6:17-cv-182, slip op. at 9 (E.D. Tex. July 2, 2018); see also

 Pozen Inc. v. Par Pharm., Inc., No. CV 6:08-cv-437-LED-JDL, 2010 WL 11431483, at *2 (E.D.

 Tex. June 8, 2010).

        “Proper infringement contentions provide a defendant with notice of a plaintiff's

 infringement theories.” Fenner Investments, Ltd. v. Hewlett-Packard Co., No. 6:08-CV-273, 2010

 WL 786606, at *2 (E.D. Tex. Feb. 26, 2010). Infringement contentions must be “reasonably

 precise and detailed,” Thomas Swan, 2014 WL 12599221, at *1 (internal quotation marks omitted),

 because “the theory of infringement must [be] spelled out,” Optis Wireless Tech., LLC v. Huawei

 Techs. Co., No. 2:17-cv-123, 2018 WL 3375192, at *2 (E.D. Tex. July 11, 2018); see also Finjan,

 Inc. v. Proofpoint, Inc., No. 13-cv-05808, 2015 WL 1517920, at *7 (N.D. Cal. Apr. 2, 2015)

 (“Neither the Court nor the Defendants should be required to guess which aspects of the accused

 products allegedly infringe each claim element.”).

        Under the Local Patent Rules, leave to amend or supplement infringement contentions may

 be made “only upon a showing of good cause.” P.R. 3-6(b). The Federal Circuit has stated that

 “‘good cause’ requires a showing of diligence.” O2 Micro Int'l Ltd. v. Monolithic Power Sys.,

 Inc., 467 F.3d 1355, 1366 (Fed. Cir. 2006). Four factors are often considered in determining

 whether leave to amend is appropriate: “(1) the explanation for the failure to meet the deadline;

 (2) the importance of the thing that would be excluded if the proposed amendment is not allowed;



                                                  6
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page99of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13763
                                                                          3304



 (3) potential prejudice in allowing the thing that would be excluded; and (4) the availability of a

 continuance to cure such prejudice.” Packet Intelligence LLC v. NetScout Sys., Inc., No. 2:16-cv-

 230, 2017 WL 2531591, at *1 (E.D. Tex. Apr. 27, 2017). Further, when deciding whether to strike

 infringement contentions, courts in the Eastern District of Texas often consider whether there is

 unreasonable delay in disclosing the infringement theory and a danger of unfair prejudice.

 Alacritech Inc. v. CenturyLink, Inc., No. 2:16-cv-693-JRG-RSP, 2017 WL 3007464, at *2 (E.D.

 Tex. July 14, 2017); Comput. Acceleration Corp. v. Microsoft Corp., 503 F. Supp. 2d 819, 822

 (E.D. Tex. 2007).

 IV.    ARGUMENT

        Solas’s second amended infringement contentions are deficient in two respects. First, the

 amended contentions belatedly added new infringement accusations without leave of the Court

 near the end of fact discovery. Second, the amended contentions fail to disclose, by charting or

 otherwise (such as an explanation regarding representativeness), Solas’s infringement theories

 for the vast majority of the accused products. These improper portions of the contentions should

 be stricken.

        A.      Solas failed to move for leave to amend its contentions, as required, and Solas
                cannot show good cause for adding these products so late in the case.

        Two weeks before the close of fact discovery, Solas served amended infringement

 contentions including accusations of infringement of the ’338 patent for six additional products,

 and did so without moving for leave to amend. Local Patent Rule 3-6 provides that a party’s

 infringement contentions “shall be deemed to be that party’s final contentions,” with two

 exceptions, neither of which applies here. First, the Rule allows a party to amend its infringement

 contentions as of right within 30 days of the Court’s claim construction ruling if the party “believes

 in good faith that the Court’s Claim Construction ruling so requires.” P.R. 3-6(a)(1). Second, the


                                                   7
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page10
                                                        10of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13764
                                                                         3305



 Rule provides that at any other time an amendment can be made “only by order of the Court, which

 shall be entered only upon a showing of good cause.” P.R. 3-6(b).

        Solas’s amendment to add six accused products for the ’338 patent was not conceivably

 required by—or even remotely related to—the Court’s claim construction Order. Counsel for

 Solas admitted as much in a June 2, 2020 email, stating that Solas’s “infringement theories on

 those additional models were also no different from” the theories in their previous charts, which

 had been served before the Court’s claim construction order. Ex. 8 at 1.

        If Solas wanted to add different accused products, Solas was required to request leave to

 amend under P.R. 3-6(b), which demands “a showing of good cause.” Yet Solas never sought

 leave to amend under P.R. 3-6(b). The newly added accused products should therefore be stricken.

        Moreover, courts in this District have made clear that good cause requires a showing of

 diligence, among other things. Sol IP, LLC v. AT&T Mobility LLC, No. 2:18-cv-00526-RWS-

 RSP, 2020 WL 1911388, at *1 (E.D. Tex. Apr. 20, 2020). Solas never made such a showing, nor

 could it. Each of the products for which Solas added an accusation of infringement of the ’338

 patent was released and commercially available years before Solas filed this action.1 Indeed, Solas

 even included accusations of infringement of a different asserted patent (the ’450 patent) in its

 initial contentions for each of these same products. Solas “had an obligation to search for all

 accused products using publicly available information” prior to filing suit and “an obligation to

 identify the products as specifically as possible, identifying accused products by name or model




 1
   The Samsung Galaxy S5 was released in April 2014; the Samsung Galaxy S6 Edge+ was
 released in August 2015; the Samsung Galaxy Note 3 was released in September 2013; the
 Samsung Galaxy Note 4 was released in October 2014; the Samsung Galaxy Note Edge was
 released in November 2014; and the Samsung Galaxy Note 5 was released in August 2015. See,
 e.g., https://www.samsungsfour.com/mobiles/samsung-galaxy-smartphones-complete-model-list-
 released-year.html

                                                 8
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page11
                                                        11of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13765
                                                                         3306



 number, if known.” Id. at *5. Further, Solas received technical documents relating to these

 products months before it amended its contentions to include these products, yet waited until the

 end of fact discovery to accuse these products of infringing the ’338 patent. Solas therefore cannot

 show good cause for its failure to previously accuse these long-ago released products.

         Solas’s untimely identification of the six products is also prejudicial to Defendants. As

 courts in this District have recognized, “[t]o allow the addition of new theories of liability relatively

 late in the case . . . typically results in at least some prejudice to the opposing side, particularly in

 this case such as this one in which the new issue is raised near the close of discovery.” Sycamore

 IP Holdings LLC v. AT&T Corp., No. 2:16-CV-588-WCB, 2017 WL 4517953, at *5 (E.D. Tex.

 Oct. 10, 2017). Indeed, the amended contentions were served after Defendants could serve any

 further written discovery to Solas. Solas should be prohibited from practicing such “litigation by

 ambush,” see id., and its newly asserted accusations of infringement of the ’338 patent should be

 stricken.2

         B.      Solas failed to disclose infringement theories for the majority of accused
                 products—either by charting them under P.R. 3-1(c) or by articulating a
                 theory of representativeness.

         The Local Patent Rules require that infringement contentions include “[a] chart identifying

 specifically where each element of each asserted claim is found within each Accused

 Instrumentality[.]” P.R. 3-1(c). Solas’s claim charts, however, identify where the asserted claim

 elements are found in only one accused product for each asserted patent, despite accusing eighteen


 2
   Had Solas sought leave to amend its contentions to include these products, the remaining two
 factors often considered by this Court in determining whether “good cause” exists—the
 importance of the thing that would be excluded and the availability of a continuance to cure
 prejudice—would not have saved Solas’s late-added accusations. These accusations are not vital
 to the case, as Solas currently accuses an additional seven Samsung products of infringing the
 ’338 patent, and accuses eleven products of infringing the ’450 patent and thirteen products of
 infringing the ’311 patent. And with trial less than four months away, any continuance would
 require the trial date to be reset.

                                                    9
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page12
                                                        12of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13766
                                                                         3307



 or more different products for each of the patents, with no explanation of how the remaining

 products meet the elements of the claims.

        Courts in this District have made clear that while a plaintiff “need not necessarily chart

 every accused instrumentality,” it must “otherwise provide sufficient notice to [defendant] of its

 infringement theories.” Alacritech, 2017 WL 3007464, at *4. “To designate and chart only an

 exemplar accused infringing product, Plaintiff must provide an explanation of the technical and

 functional identity of the products represented.” UltimatePointer, LLC v. Nintendo Co., Ltd., No.

 6:11-cv-496, 2013 WL 12140173, at *3 (E.D. Tex. May 28, 2013). Thus, the court in Jaipuria v.

 LinkedIn Corp. found infringement contentions were insufficient under the Local Patent Rules

 where, as here, “Plaintiffs have not explained why these products are similar,” and added that

 “broad conclusory allegations that the products are similar do not allow Plaintiffs to circumvent

 the Local Rules.” No. 6:11-CV-066, 2013 WL 12146741, at *3 (E.D. Tex. Mar. 27, 2013) (citing

 Global Sessions LP v. Travelocity.com LP, No. 6:10-cv-671, 2012 WL 1903903, at *4 (E.D. Tex.

 May 25, 2012)).

        Solas’s second amended contentions chart only a single accused product, out of eighteen

 or more accused products for each asserted patent, and provide no explanation of how the charted

 product is purportedly similar to the uncharted products in view of Solas’s infringement

 contentions. In fact, Solas’s contentions—which do not even allege that the charted product for a

 patent is similar in material respects to the numerous uncharted products—are even more deficient

 than contentions that have been stricken by courts in this District as inadequate under the Local

 Patent Rules. In Alacritech, for instance, the court struck contentions as to uncharted products

 where footnotes alleged that the uncharted products met the same limitations as the charted

 products. Alacritech, 2017 WL 3007464 at *4. The court stated that it was “not convinced



                                                10
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page13
                                                        13of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13767
                                                                         3308



 Alacritech’s contentions sufficiently explain the basis for the equivalency and why [the charted

 products] are representative of other accused instrumentalities,” and further noted that “broad

 conclusory allegations that the products are similar does not satisfy the rules,” id. (citations

 omitted).

        Similarly, in Uniloc 2017 LLC, v. Google LLC, the court noted that “[t]here is some leeway

 for use of representative products, but there is a requirement that the Plaintiff not simply identify

 the other uncharted products. The Plaintiff must also use some reasonable diligence to use the

 publicly available information to explain how the infringement theory that is charted would apply

 to uncharted products.” No. 2:18-cv-00491-JRG-RSP, slip op. at 2 (E.D. Tex. March 27, 2020)

 (Exhibit 9). Because there had not “been any effort to accomplish that to demonstrate that the

 charted products are reasonably similar through the use of publicly available information to show

 a basis for the same theory to be applied,” the court struck the uncharted products from the

 infringement contentions and removed them from the case. Id.

        The Court should strike Solas’s second amended infringement contentions as to the non-

 charted products for the same reasons. Not only did Solas make no attempt to explain how the

 uncharted products were similar to the charted products, it failed even to assert that the charted

 products were similar to or representative of the uncharted products anywhere in its contentions.

 In fact, Solas’s claim charts contain no indication of how any product other than the Galaxy S8

 allegedly infringed the asserted claims of the ’450 and ’338 patents, and how any product other

 than the Galaxy S9 alleged infringed the ’311 patent.3




 3
  In its first amended contentions, Solas addressed two other products, the Galaxy S6 and the
 Galaxy S7, only against two dependent claims of the ’450 patent, but later represented that it was
 no longer asserting those claims in the case.

                                                  11
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page14
                                                        14of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13768
                                                                         3309



        Plaintiff’s untimely addition of string-citations to Defendants documents cannot cure the

 defects in Solas’s infringement contentions. Solas’s claim chart for the ’450 patent contains no

 citations to—nor any reference to—any accused product other than the Galaxy S8. The untimely

 string citations Solas added to its chart for the ’338 and ’311 patents do not change the conclusion

 that the contentions do not adequately disclose Solas’s infringement theory for the uncharted

 products. In particular, the string citations do not disclose Solas’s theory for how the claim

 elements are met in all of the uncharted but accused products. Indeed, each citation is contained

 in a string of citations preceded by “See, for example” or “See also, for example.” See Ex. 4 at 2-

 25; Ex. 6 at 6-22. Nor does Solas explain how the unchartered products are allegedly similar to

 the charted product.

        In addition, Solas’s amendment of its contentions without leave of Court was improper

 under P.R. 3-6(a)(1) and 3-6(b). Solas’s addition of string citations cannot plausibly be said to be

 related to the Court’s claim construction Order, as reflected by the fact that citations were added

 to limitations of the ’338 and ’311 patents that were not the subject of a claim construction dispute.

 See, e.g. Ex. 4. at 2; Ex. 6 at 10. Solas was required to move for leave to amend its contentions

 and to show good cause for doing so. See P.R. 3-6(b); see also Sycamore, 2017 WL 4517953, at

 *3 (“More importantly, the Rules provide that a belated effort to amend infringement contentions,

 as here, requires leave of court, which in turn requires a showing of good cause. [Plaintiff] has

 sought to bypass not only the formal step of amending its infringement contentions, but also the

 leave-of-court requirement and the requisite good-cause showing. The Court declines [Plaintiff]’s

 request that it condone that sort of casual, self-help approach to compliance with the clear rules of

 the court governing pretrial disclosure.”).




                                                  12
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page15
                                                        15of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13769
                                                                         3310



        Solas’s failure to provide any claim charts for most of the accused products, or to explain

 how the uncharted products are allegedly similar to the charted products, has prejudiced

 Defendants. The accused products contain material differences, and Defendants have been left to

 guess throughout discovery as to what Solas’s theories might be with respect to the uncharted

 products. And Solas’s actions show that it has a history of grouping non-representative products

 together in its infringement contentions, as it subsequently dropped allegations against numerous

 products that had previously been listed as accused under a particular patent but had not been

 charted.4 This hampered Defendants’ ability to take discovery on Solas’s infringement claims and

 forced Defendants to try to defend this case without knowing Solas’s infringement theories as to

 the uncharted products, which amount to the vast majority of the total accused products. The

 uncharted products should be stricken from Solas’s infringement contentions.

 V.     CONCLUSION

        For the foregoing reasons, Defendants Samsung Display Co., Ltd., Samsung Electronics

 Co., Ltd., and Samsung Electronics America, Inc. respectfully request that the Court strike (1)

 Solas’s belated infringement contentions against late-added products (i.e., for the ’338 patent

 against the Samsung Galaxy S5, the Samsung Galaxy S6 Edge+, the Samsung Galaxy Note 3,

 Samsung Galaxy Note 4, Samsung Galaxy Note Edge, and the Samsung Galaxy Note 5); and (2)



 4
   For example, Defendants expended time and resources during discovery attempting to
 understand Solas’s allegations regarding infringement of the ’311 patent by the Galaxy Note 8,
 Galaxy S6 Edge, Galaxy S6 Edge+, Galaxy S7 Edge, and Galaxy S8+, as these products did not
 contain the mesh grid touch sensor identified in Solas’s claim charts as meeting claim element
 1(c). Solas did not include these allegations in its expert’s infringement report, effectively
 dropping them without having ever explained how these products could infringe the ’311 patent.
 Solas similarly dropped allegations against six products (the Galaxy Note 10, Galaxy Note 10+,
 Galaxy S20, Galaxy S20+, Galaxy S20 Ultra, and Galaxy Z Flip) regarding the ’338 patent in its
 Second Amended Disclosure of Asserted Claims and Infringement Contentions and dropped
 allegations against five products (the Galaxy S6, Galaxy S6 Edge, Galaxy S6 Edge+, Galaxy
 Note 3 Neo, and Galaxy Note 7) regarding the ’450 patent on the last day of discovery.

                                                13
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page16
                                                        16of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13770
                                                                         3311



 Solas’s infringement contentions against products for which Solas failed to provide a claim chart

 or other articulated infringement theory (i.e., for the ’450 and ’338 patents, all products other than

 the Samsun Galaxy S8, and for the ’311 patent, all products other than the Samsung Galaxy S9).




                                                  14
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page17
                                                        17of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13771
                                                                         3312



 Dated: June 19, 2020               /s/ Melissa R. Smith
                                   Melissa R. Smith
                                   Texas State Bar No. 24001351
                                   melissa@gillamsmithlaw.com
                                   GILLAM & SMITH, LLP
                                   303 South Washington Avenue
                                   Marshall, Texas 75670
                                   Phone: (903) 934-8450
                                   Fax: (903) 934-9257

                                   Jeffrey H. Lerner
                                   jlerner@cov.com
                                   David A. Garr
                                   dgarr@cov.com
                                   Jared R. Frisch
                                   jfrisch@cov.com
                                   Grant D. Johnson
                                   gjohnson@cov.com
                                   Daniel W. Cho
                                   dwcho@cov.com
                                   COVINGTON & BURLING LLP
                                   One CityCenter
                                   850 Tenth Street, NW
                                   Washington, DC 20001-4956
                                   Phone: (202) 662-6000
                                   Fax: (202) 662-6291

                                   Robert T. Haslam
                                   rhaslam@cov.com
                                   COVINGTON & BURLING LLP
                                   3000 El Camino Real
                                   5 Palo Alto Square, 10th Floor
                                   Palo Alto, CA 94306-2112
                                   Phone: (650) 632-4700
                                   Fax: (650) 632-4800

                                   COUNSEL FOR DEFENDANTS SAMSUNG DISPLAY
                                   CO., LTD., SAMSUNG ELECTRONICS CO., LTD., AND
                                   SAMSUNG ELECTRONICS AMERICA, INC.




                                      15
Case
Case2:19-cv-00152-JRG
     2:19-cv-00152-JRG Document
                       Document295
                                117 Filed
                                    Filed11/10/20
                                          06/19/20 Page
                                                   Page18
                                                        18of
                                                          of18
                                                             18PageID
                                                               PageID#:
                                                                      #: 13772
                                                                         3313




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a copy of the foregoing document via the

 Court’s CM/ECF system per Local Rule CV-5(a)(3) on June 19, 2019.




                                                      /s/ Melissa R. Smith
                                                      Melissa R. Smith




                              CERTIFICATE OF CONFERENCE

        On June 1, 2020 and June 17, 2020, counsel for Solas and Samsung engaged in meet and

 confer conferences pursuant to Local Rule CV-7(h). Solas’ counsel indicated that Solas is opposed

 to the relief sought by this Motion.

                                                      /s/Melissa R. Smith
                                                     Melissa R. Smith




                                                16
